Citation Nr: 1134214	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  97-31 495	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition of the feet.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, from June 1988 to August 1988, and from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2010 the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Subsequently, in a December 2010 decision, the Board denied claims for service connection for type II diabetes mellitus, a psychiatric disorder, a bilateral hand and wrist disorder, increased ratings for his service-connected acne keloidalis nuchae of the scalp, an earlier effective date for the grant of service connection for his acne keloidalis nuchae of the scalp, an earlier effective date for the grant of nonservice-connected pension benefits, and entitlement to specially adapted housing assistance or a special home adaptation grant.  These issues have therefore been fully resolved and are no longer on appeal.

In addition to denying these claims in December 2010, the Board remanded the two issues on appeal involving whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition of the feet, as well as entitlement to a TDIU.  The requested development included issuing a proper notice letter pursuant to the decision of the U.S. Court of Appeal for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since this issue was being remanded, the Board was also required to remand the TDIU claim since it is intertwined with skin condition.  The Appeals Management Center (AMC) sent the Veteran a Kent letter in December 2010 and readjudicated the claims in a March 2011 supplemental statement of the case before returning the case to the Board for appellate review.  

The Board will now grant the Veteran's petition and reopen his claim for service connection for skin condition of the feet.  Unfortunately, additional medical evidence is needed before it can adjudicate the underling claim on the merits.  Therefore, the underlying claim for service connection for a skin condition of the feet, as well as the intertwined TDIU claim, are addressed in the REMAND portion of the decision below and are remanded to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 Board decision denied service connection for a skin disability of the feet on the basis that a VA examiner in June 1998 indicated that it was impossible to say for sure whether the Veteran's tinea pedis involving both feet is related to blisters on his feet for which he was treated in service. 

2.  Since the March 2003 Board decision, treatment records show that the Veteran has hyperkeratosis and onychomycosis (fungal infection of the nails) involving both feet. 


CONCLUSIONS OF LAW

1.  The March 2003 Board decision denying service connection for a skin disability of the feet is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been submitted to reopen the claim for service connection for a skin condition of the feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a skin condition involving his feet.  However, the Board must first determine whether new and material evidence has been submitted to reopen this claim since a March 2003 Board decision that had previously considered and denied the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection is granted for a disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In November 1995 the Veteran filed a claim for service connection for a skin condition of the feet.  The RO denied the claim in a July 1997 rating decision.  The disability at that time was characterized as blisters of the feet.  Following an administrative appeal, and a complex procedural history, the Board issued a March 2003 decision in which it also denied service connection for a skin disability of the feet.  This disability apparently encompassed both blisters and tinea pedis.  

In denying the claim in March 2003, the Board explained that the Veteran had been treated in service for calluses and blisters on both feet in July 1987 and again in June 1990.  When examined for VA compensation purposes in June 2008, however, the only skin condition found was tinea pedis.  The examiner stated it was "impossible to say for sure how this is related" to the Veteran's in-service blisters of the feet.  If the Veteran's blisters were the result of an in-service fungal infection, then his current tinea pedis would be related to this infection.  However, there is no indication in the record that the Veteran's blisters were the result of a fungal infection; in fact, "ill-fitting boots" were described as a cause of the blisters in June 1990.  Likewise, no fungal infection was noted in June 1987, when the veteran first sought treatment for bilateral foot blisters and calluses.  In light of these findings, the Board denied the claim in March 2003.  The Veteran made no attempt to challenge that decision by appealing to the Court, filing a motion for reconsideration, or attacking it on the basis of clear and unmistakable evidence.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final and binding on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108.

The Veteran has recently attempted to reopen his claim for service connection for a skin condition of the feet.  Under VA law and regulation, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108. When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Id.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of any newly submitted evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

If VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Since the March 2003 Board decision, the Veteran has submitted VA treatment records showing treatment for a skin condition on his feet.  An August 2005 treatment record shows that he was seen for significant hyperkeratosis on both heels.  The diagnostic assessment was "callus on both heels."  When seen in August 2006, the diagnostic impression was onychomycosis of both feet.  And a December 2006 treatment record notes the presence of non-pitting edema on the dorsum of both feet.  The Veteran claims that these are the same conditions for which he was treated in service. 

Since these VA treatment records are dated after the March 2003 Board decision, they are clearly new.  They are also material since they show treatment for a skin condition of both feet, identified as hyperkeratosis, onychomycosis, and calluses.  The Board recognizes that there is still no medical evidence of a nexus between his current skin condition and service, which was the basis for the denial in the March 2003 Board decision.  In Shade, 24 Vet. App. at 117, however, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.
Again, this is a low threshold.  Id.  And in this case, these newly submitted medical records showing treatment for a skin condition of the feet, combined with the Veteran's statement in support of his claim, are sufficient to meet the low threshold of materiality as discussed in Shade.   

Inasmuch as there is new and material evidence, the claim for service connection for a skin condition of the feet is reopened.  It is important to note, however, that the standard for reopening a claim is relatively low and does not necessarily indicate that a claim will be ultimately be granted when the claim is adjudicated on the merits.


ORDER

The petition to reopen the claim for service connection for a skin condition of the feet is granted, subject to the further development on remand.


REMAND

The Board finds that additional development of the evidence is needed before it can properly adjudicate the claim for service connection a skin condition of the feet, as well as the claim of entitlement to a TDIU. 

With respect to the skin condition of the feet, the service treatment records confirm that calluses and blisters of the feet were noted in July 1987, which required incision and drainage.  In June 1990 he sought treatment for necrotic ulcers of the forefeet, apparently resulting from blisters caused by ill-fitting boots.  He was told to elevate his feet, change bandages, and wear soft shoes.  
A June 1998 VA compensation examination after service resulted in a diagnosis of tinea pedis involving both feet.  The examiner stated that it was "impossible to say for sure how this is related" to the Veteran's in-service blisters of the feet.  If the Veteran's blisters were the result of an in-service fungal infection, then his current tinea pedis would be related to this infection.  However, there is no indication in the record that the Veteran's blisters were the result of a fungal infection.  

The Veteran has recently been seen for skin problems involving callus on both heels and onychomycosis involving both feet.  The Veteran believes that these conditions are related to service, in that they are the same conditions as the blisters for which he was treated in service.  The Board finds that this evidence, although tenuous, is sufficient to trigger the duty to assist by affording the Veteran a VA examination to determine whether his current skin condition of the feet is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the TDIU claim, as noted by the Board in the previous Remand action, this claim is inextricably intertwined with the claim concerning service connection for a skin condition of the feet.  Any potential grant of service connection for a disability involving the feet may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the Veteran's TDIU claim must be referred back to the RO for adjudication after the requirements of this remand have been met.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to determine whether any skin condition involving his feet is related to service.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on physical examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran has a skin condition on his feet which is related to his military service, including treatment he received for blisters in July 1987 and June 1990.

The term "as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Since the Veteran's only current service-connected disability is acne keloidalis nuchae of the scalp, which is the sole basis for his claim for a total disability rating based on individual unemployability, the examiner should comment on how this impacts his ability to work.  In particular, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran is incapable of obtaining or maintaining substantially gainful employment solely as a result of his acne keloidalis nuchae of the scalp - with consideration of any skin condition of the feet if, and only if, it is determined to be due to service. 

The examiner is requested to try and provide definitive comment with respect to the above questions.  If the examiner determines that he cannot provide the requested opinions without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the Veteran's claim for service connection for a skin condition of the feet, as well as the claim for a TDIU, in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


